ACCEPTED
                                                                                                                                         05-14-01484-CR
                                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                                        DALLAS, TEXAS
                                                                                                                                    3/30/2015 3:41:28 PM
Appellate Docket Number:           05-14-01484-CR                                                                                             LISA MATZ
                                                                                                                                                  CLERK
Appellate Case Style: Style:       Larry Ray Butler
                          Vs
                               -   State of Texas
                                                                                                                 FILED IN
                                                                                                          5th COURT OF APPEALS
Companion Case:                                                                                               DALLAS, TEXAS
                                                                                                          3/30/2015 3:41:28 PM
                                                                                                                LISA MATZ
                                                                                                                  Clerk
Amended/corrected statement:          □

                                                    DOCKETING STATEMENT (Criminal)
                                                Appellate Court: 5th Court of Appeals
                                      (to be tiled in the court of appeals upon perfection of appeal under TRAP 32)

1. Appellant                                                               II. Appellant Attorney(s)
First Name:      Larry                                                     I | Lead Attorney
Middle Name: Ray                                                           First Name:       Ronald
Last Name:       Butler                                                    Middle Name:      L
Suffix:                                                                    Last Name:        Goranson
Appellant Incarcerated?    [X] Yes □ No                                    Suffix:
Amount of Bond:                                                            (X] Appointed                 ] District/County Attorney
ProSe: Q                                                                   □ Retained                   □ Public Defender
                                                                           Firm Name:            Law Office of Ronald L. Goranson
                                                                           Address 1:        1 Quadrangle Tower, Suite 675
                                                                           Address 2:        2828 Routh, LB 10
                                                                           City:             Dallas
                                                                           State:    Texas                        Zip- 4:    75201
                                                                           Telephone:        214-651-1122             ext.
                                                                           Fax:      (214)871-0620
                                                                           Email:    rlgalty@aol.com
                                                                           SBN:      08193000

                                                                                                                             Add Another Appellant/
                                                                                                                                   Attorney




                                                                     Page I of 5
III. Appellee                                                                  IV. Appellee Attorney(s)

First Name:                                                                     2 Lead Attorney
Middle Name:                                                                   First Name:       Lori
Last Name:         Stare of Texas                                              Middle Name:
Suffix:                                                                        Last Name:           Ordiway
Appellee Incarcerated?        ] Yes [ ] No                                     Suffix:

Amount of Bond:                                                                I | Appointed             [Xl District/County Attorney
                                                                               I | Retained              □ Public Defender
ProSe: Q
                                                                               Firm Name:             Dallas County District Attorney
                                                                               Address I:           133 N. Riverfront, LB 19
                                                                               Address 2:
                                                                               City:                Dallas
                                                                               State:    Texas                          Zip-4:    7520
                                                                               Telephone:           214-653-3600           ext.
                                                                                Fax:     214-653-5774
                                                                                Email:   lori.ordiway@dallascounty.org
                                                                                                                                   Add Another Appellee/
                                                                                SF3N:     12327300                                      Attorney
V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                  Was the trial by:      D jury or [X] non-jury?
                                     Controlled Substances
or type of case):                                                               Date notice of appeal filed in trial court: 11-19-2014
Type of Judgment: Final Judgment
                                                                                If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 10-23-2014
Offense charged: Poss controlled substance - cocaine                            Punishment assessed: 22 Months

Date of offense:     8-17-2006                                                  Is the appeal from a pre-trial order?     ] Yes [X] No
Defendant's plea: Guilty                                                        Does the appeal involve the constitutionality or the validity of a
                                                                                statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                DYes     g]No
[X) Yes □ No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               Q Yes [X] No     If yes, date filed
Motion in Arrest of Judgment: Q Yes [X] No           If yes, date filed
Other: D Y e s ^       No                            If yes, date filed
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:      [X]Yes Q N o      □ NA          If yes, date filed: 11/18/2014
Date of hearing:                                   [Xl NA
Date of order:      11/18/2014                     □ NA
Ruling on motion: [X] Granted [ ] Denied            ] NA         If granted or denied, date of ruling:




                                                                          Page 2 of 5
VIII. Trial Court And Record

Court:    194th Judicial District Court                                Clerk's Record:
County: Dallas County                                                  Trial Court Clerk:    [Xj District   □ County
Trial Court Docket Number (Cause no):             F-06-69427           Was clerk's record requested?        |E1 Yes □ No
Trial Court Judge (who tried or disposed of the case):                  If yes, date requested: Nov 20, 2014
                                                                        If no, date it will be requested:
First Name:       Ernest                                               Were payment arrangements made with clerk?
Middle Name:                                                                                                 □ Yes □ No [X] Indigent
Last Name:        White
Suffix:
Address 1:        133 N. Riverfront, LB 26
Address 2:
City:             Dallas
State:    Texas                      Zip+ 4: 75207
Telephone:        214-653-5802            ext.
Fax:      214-875-2487
Email:


Reporter's or Recorder's Record:
Is there a reporter's record? [X] Yes [ ] No
Was reporter's record requested?     [X]Yes | |No
Was the reporter's record electronically recorded? (X) Yes □ No
If yes, date requested: 11/20/2014
Were payment arrangements made with the court reporter/court recorder?         Q Y c s Q N O (X) Indigent



13 Court Reporter                             ] Courl Recorder
LJ Official                               □      Substitute


First Name:       Belinda
Middle Name:
Last Name:        Baraka
Suffix:
Address 1:        133 N. Riverfront, LB 26
Address 2:
City:             Dallas
State:    Texas                      Zip+ 4: 75207
Telephone:        214-653-5803            ext.
Fax:      214-653-2487
Email:



                                                                 Page 3 of 5
IX. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                              Court:

Style:

         Vs.     State of Texas




Siuiisfijre of counsel (or Pro Se Party)                                                  Date: March 30,2015

                                                                                          State Bar No: 08193000
Printed Name:

Electronic Signature: Ronald L Goranson                                                   Name: Ronald L Goranson
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on March 30, 2015




 ignature of counsel (or pro se party)                                  Electronic Signature: Ronald L Goranson
                                                                              (Optional)

                                                                        State Bar No.:   08193000
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
                                  (1) the date and manner of service;
                                  (2) the name and address of each person served, and
                                  (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                         Page 4 of 5
Please enter the following for each person served:

Date Served: March 30, 2015
Manner Served: Email
First Name:       Lori
Middle Name:
Last Name:        Ordiway
Suffix:
Law Firm Name: Dallas county District Attorney's office
Address 1:        233 Riverfront, LB 19
Address 2:
City:             Dallas
State     Texas                     Zip+4:75201

Telephone:        214712-3016         ext.
Fax:      214-653-2487
Email: